Title: From John Adams to the President of Congress, 21 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 21 May 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 151–157. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:424–427.
This letter contained an English translation of Frederick II’s ordinance of 30 April regarding navigation and commerce. The preamble to the ordinance declared that Prussia would remain neutral in the war then in progress and was in agreement with the principles set down by Catherine II in her declaration of an armed neutrality. It also noted that the Northern Powers— Denmark, Sweden, and Russia—had agreed to allow Prussian ships to join their convoys. The seven articles that followed specifically set down the conditions under which Prussian subjects could trade with the belligerent powers. Of particular significance was the fact that naval stores were not to be included among the goods generally denominated as contraband, which Prussian vessels were prohibited from carrying. On 19 May, Prussia went further and signed a convention with Russia by which it acceded to the armed neutrality (Scott, ed., Armed Neutralities of 1780 and 1800The Armed Neutralities of 1780 and 1800: A Collection of Official Documents Preceded by the Views of Representative Publicists, ed., James Brown Scott, New York, 1918., p. 397–403).
